DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to a method non-elected without traverse.  Accordingly, claim 17 has been cancelled.

Allowable Subject Matter
Claims 1-3, 5, 7-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment filed on 12/20/21 incorporates previously presented dependent claims 4, 6, and 13 into sole independent claim 1. Claims 4, 6, and 13 were all rejected in view of Nagai and Mattis on 10/21/21. However, while claim 6 depended on claim 4 and claim 4 depended on claim 1, claim 13 did not depend on either claim 4 or claim 6. Thus the limitations of claims 1, 4, 6, and 13 were never in a single claim. Applicant’s Remarks filed concurrently are persuasive in obviating Nagai and Mattis. The limitations of lines 17-35 in claim 1 and paragraph 22 of the instant specification are not product-by-process limitations but rather provide a special definition of “active specific surface area”—Applicant is acting as their own lexicographer. These steps are given full patentable weight for obtaining this value and there is no prior art of record that discloses defining a property of the negative electrode plate in the manner described. The application is consequently allowable. It should be noted that since the instant claims are apparatus claims, the scope of the claims necessitates obtaining the structure of the device in the manner described by claims 17-35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/IMRAN AKRAM/Primary Examiner, Art Unit 1725